ON SUGGESTION OF ERROR.
Responding to the suggestion of error in this case, we deem it sufficient to say that the language used in the former opinion to the effect that "The decree of the court below will be reversed, and the decree which it should have rendered, holding the proposed issue of bonds invalid, will be rendered here," was intended to apply, and does apply, only to the proceedings relating to the proposed validation of the bonds in question on the record now before the court.
Suggestion of error overruled.